DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 6 June 2022 is acknowledged. The traversal is on the ground(s) that there is a lack of serious burden due to overlap between the groups, which Applicant argues is a “substantial” amount of overlap. This is not persuasive because the mere presence of overlap in subject matter is not solely persuasive in the determination of whether or not a serious burden exists. It is not uncommon that there is a certain amount of subject matter overlap between groups in a restriction. The critical issue that must be addressed, in order to determine whether or not a serious burden exists, is the ways in which the groups do not overlap, i.e. the ways in which the scope of the claim groups differ from each other. It is these differences, in view of any overlap, that determine the amount of burden that will be required in terms of additional search and consideration. Applicant has failed to discuss the differences between the groups, and why Applicant believes that the differences would not constitute a serious burden for examination. Applicant has not rebutted the prima facie showing made in the initial restriction.
The inventions as claimed would each require separate and distinct fields of search. For example, claim 16 recites steps not in claim 1, such as throttling backlight reconstruction and compensation throttled for the image data based at least in part on another portion of a display pipeline running concurrently with the backlight reconstruction, determining that a first clock cycle is to have backlight reconstruction applied; in response to determining that the first clock cycle is not to have the backlight reconstruction and compensation throttled, applying backlight reconstruction using backlight reconstruction circuitry using the first clock cycle; determining that a second clock cycle is to not have backlight reconstruction and compensation throttled for the second clock cycle; and in response to determining that the second clock cycle is to not have backlight reconstruction and compensation performed, blocking the backlight reconstruction circuitry from computing backlight reconstruction using the second clock cycle. Furthermore, claim 1 recites steps that claim 16 does not have, such as the features of throttling circuitry receiving an indication that backlight reconstruction is to be computed by the backlight reconstruction circuitry; and in response to the indication, throttling at least a portion of the display pipeline during a portion of computation of the backlight reconstruction. For example, claim 20 recites steps not in claim 1, such as counting clock cycles and comparing the number to a threshold to determine enabling backlight reconstruction and compensation for a current clock cycle via backlight reconstruction circuitry or disabling backlight reconstruction and compensation for the current clock cycle via the backlight reconstruction circuitry. Furthermore, claim 1 comprises features that claim 20 does not describe, such as the features of throttling circuitry receiving an indication that backlight reconstruction is to be computed by the backlight reconstruction circuitry; and in response to the indication, throttling at least a portion of the display pipeline during a portion of computation of the backlight reconstruction.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 16-20, directed to an invention non-elected with traverse in the reply filed on 6 June 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-15 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10504453 B1, US 10643549 B1, and US 10571744 B1 teach forms of backlight reconstruction. US 20080186734 A1 and US 20080186272 A1 teach image compensation and reduction of image processing calculation. US 20080186272 A1 teaches electric current throttling.

Conclusion
This application is in condition for allowance except for the presence of claims 16-20, directed to an invention non-elected with traverse in the reply filed on 6 June 2022. Multiple attempts were made to contact the Applicant’s representative, including multiple voice messages, in order to discuss canceling the non-elected claims, but no reply was received. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692